/AO 245€ z(Rev. 02/18) Amended Judgment in a Criminal Case (NOTE: Identify Changes with Asterisks (*))
Sheet l

UNITED STATES DisTRiCT CoURT

Eastern District of Arkansas

 
     

 

 

 

 

UNITED STATES OF AMERICA ) AMENDED JUDGMENT IN A C ' § ` '.' ‘“ »SE
v_ ) _ § U.s. mrch '
sasTERa ois~ a ‘ C
Marquez neon oray ) ease Number; 4:13-cR-083 JTR ”~Ci”eei<;¢iasas
§ usM Number; 59591-019 §§ N 2 g gm
Date of Original Judgment: 1/13/2019 ) LeS"€ BOFQGQnOni rs n "i;f"
(Or Date ofLas! Amended Judgment) ) Dcfendant’s Attorncy §';:W:E`v ‘§YM;:§?;YCHY;§ Qi§, CLER§
Reason for Amendment: ) \"\
I:] Correction of Sentence on Remand (18 U.S.C. 3742(£)(1) and (2)) [:] Modil`ication of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(€)")'-~/p CLERK
{:] Rediiction of Sentence for Changed Circumstances (Fed. R. Crim. ) |:] Modit`ication of lmposed 'l`erm of lmprisonment for Extraordinary and
P. 35(b)) ) Compelling Reasons (18 U.S.C. § 3582(0)(1))
|:} Correction of Sentence by Sentencing Court (ch, R. Crim. P. 35(a)) § f:{ Modification of lmposed 'l`ei'm of lmprisonment for Retroactive Amendment(s)
iii Correction of Sentence for Clerical Mistake (Fed. R. Crimi P. 36) ) to the Semen°i“g G"idcli“es 08 U'S'C' § 3582(°)(2»
) \:i Direct Motion to Districi Court Pursuant l:] 28 U.S.C. § 2255 or
) |:| 18 U.S.C. §3559(0)(7)
l:l Modincaiicm of Resiiimion order (i s U.s.c. § 3664)
THE DEFENDANT:
pleaded guilty to count(s) 1 Of information
[_’_] pleaded nolo contendere to count(s) ,
which was accepted by the court.
|:] was found guilty on count(s)
alter a plea of not guilty.
Tlie defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense foense Ended Count

 

 

The defendant is sentenced as provided in pages 2 through 4
the Sentencing Reform Act of 1984.

[] The defendant has been found not guilty on count(s)
[] Count(s) N/A [] is |:} are dismissed on the motion of the United States.

_ _ lt is ordered t_hat the defendant must notify the Uni_ted States Attor_ney for this district within 30 days ofany change of name, residence,
or mailing address until_all fines, restitution,,costs, and special assessments imposed lay this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

1/1 8/201 9
Date of Imposition of Judgment

§ :‘RW»~=» \l§»<~.

 

€ S€n €DCC lS lmpOS€ pul`SUaIlt tO

 

 

 

 

 

Sign%ture of Judge Q:“`:§W“U

J. Thomas Ray U.S. Magistrate Judge
Name and Ti'tle of Judge

1/28/2019

 

Date

AO 2456 (Rev. 02/18) Amended Judgment in a Criminal Case
Sheei 2 -- lmprisonment (NOTE: Identify Changcs with Asterisks (*))

Judgment - Page 2 of

DEFENDANT: Marquez Deon Gray
CASE NUMBER: 4:18-CR-083 JTR

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of :

45 days consecutive to current term of imprisonment, with no term of Supervised Re|ease to follow.

The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
I:l at l:| a.m. {:l p.m. on

 

|:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

i:] as notified by the United States Marshal.

I:] as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

with a certified copy of this judgment

 

 

UNITED S'I`ATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

AO 2456 (Rev. 02/l 8) Amended Judgment in a Criminal Case
Sheet 5 -~ Criminal Monetary Pcnalties (NOTE: Identify Changes with Asterisks (*))

.ludgment- Page ~“__3_____ of A~_
DEFENDANT: Marquez Deon Gray
CASE NUMBERZ 4:18~CR-083 JTR
CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 25.00 $ 0.00 3 0.00 $ 0.00
l:l The determination of restitution is deferred until . An Amended Judgmerit in a Criminal Case (AO 245C) will be

entered after such determination.
l:l The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately"`]progoitioned ayment, unless specified otherwise in
the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage

 

TOTALS $ 0.00 $ 0.00

l:} Restitution amount ordered pursuant to plea agreement $

[] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(i). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:| The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
l:| the interest requirement is waived for l:] fine l:l restitution

[] the interest requirement for the l:] fine [] restitution is modified as follows:

* lustice for Victims of Traffickin Act of 2015, P_ub. L. No. 114-22.
** Findings for the total amount o losses are re%uired under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on Or
after September 13, 1994, but before April 23, l 96.

AO 245(5 (Rev. 02/18) Amended Judgment in a Crimiiial Casc
Sheet 6 - Schedule of Paymeiits (NOTE: ldentify Changes with Asterisks (*))

ludgment - Page 4 cf 4
DEFENDANT: Marquez Deon Gray
CASE NUMBER: 4:18-CR-083 JTR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A [J' Lump sum payment of $ 2500 g due immediately, balance due

[] not later than , or
\'_'_] in accordance with |:} C, [] D, [| E, or [:] Fbelow; or

[:l Payment to begin immediately (may be combined with [:] C, |:] D, or [_'} F below); or

C l:} Payment in equal (e.g., weekly, monthly, quaiterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; cr
D |:] Payment in equal (e.g', weekly, monthly, quarterly) installments of $ over a period of
_” MMMMM (e.g., months or years), to commence _MW ______ (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E ij Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [:] Special instructions regarding the payment of criminal monetary penalties:

Unl_ess the court has expressly ordered oth_erwise, if this judgment imposes imprisonment, payment of criminal moneta§/ penalties i_s due
during the period of imprisonment All criminal monetary enalties, except those payments made through the Federal ureau of Prisons’
inmate Financial Responsibility Program, are made to the c erk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:] loint and Several

Defendant and Co-Defend_ant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

[] The defendant shall pay the cost of prosecution

l:l

The defendant shall pay the following court cost(s):

i:] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in th_e followino order: (l) assessment, (12) restitution principal, (3) restitution interest2 (4) fine principal, (5) fine
interest, (6) community restitution, (7) J\FI`A assessment, (8) pena ties, and (9) costs, including cost of prosecution and court costs.

